Citation Nr: 1714618	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-42 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability of the right knee.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability of the right knee. 

3.  Entitlement to a rating greater than 10 percent for degenerative joint disease of the right knee (previously characterized as chondromalacia patella) from December 15, 2009 forward. 

4. Entitlement to a rating greater than 20 percent for instability of the right knee from July 25, 2016 forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case is currently under the jurisdiction of the RO in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in October 2014.  A transcript is of record. 

In January 2015, the Board remanded the service connection claims for a left knee disability and low back disability for further development. 

In a January 2015 decision, the Board granted a 10 percent rating for the Veteran's right knee disability prior to December 15, 2009, and denied a rating greater than 10 percent for the entire period under review.  In an April 2016 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMPR), vacated the Board's January 2015 decision to the extent it denied entitlement to a rating greater than 10 percent from December 15, 2009 forward, and remanded the case for further action consistent with the terms of the JMPR.  The Board's denial of a rating greater than 10 percent prior to December 15, 2009 was undisturbed and is no longer on appeal.  

In June 2016, the Board remanded the issue of entitlement to an increased rating for the Veteran's right knee degenerative joint disease for further development in accordance with the terms of the JMPR. 

An August 2016 rating decision granted service connection for instability of the right knee effective July 15, 2016, and assigned a rating of 20 percent. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but the claims must be remanded for further development or action by the AOJ, as explained below.  

The claim for a higher rating for the Veteran's right knee disability must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, since the Board's last remand, the U.S. Court of Appeals for Veterans Claims issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Id. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170. 

Here, the July 2016 VA examination report provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weightbearing or non-weightbearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The service connection claims for disabilities of the left knee and low back must be remanded for the AOJ to review additional pertinent evidence and then readjudicate the claims.  Specifically, prior to transfer of the record to the Board, a VA examination of the left knee and back was performed in June 2016 and the examiner provided an opinion on the issue of secondary service connection.  The AOJ has not yet addressed this evidence in a subsequent adjudication.  Consequently, these claims must be remanded for the AOJ to consider this pertinent evidence in the first instance.  See 38 C.F.R. § 19.37(a) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since June 2016 should be added to the claims file.

2.  Arrange for a new VA examination of the Veteran's right knee that complies with Correia.  In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

3.  Review the June 2016 VA Disability Benefits Questionnaire (DBQ) pertaining to the left knee and back and the VA medical opinion provided in that report.  

4.  Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

